          Case 1:21-cv-00616-RP Document 45 Filed 08/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 Whole Woman’s Health, Alamo City             §
 Surgery Center PLLC, Brookside               §
 Women’s Medical Center PA, Houston           §
 Women’s Clinic, Houston Women’s              §
 Reproductive Services, Planned               §
 Parenthood Center for Choice, Planned        §
 Parenthood of Greater Texas Surgical         §
 Health Service, Planned Parenthood           §
 South Texas Surgical Center,                 §
 Southwestern Women’s Surgery Center,         §
 Whole Women’s Health Alliance, Allison       §
 Gilbert, Bhavik Kumar, The Afiya             §
 Center, Frontera Fund, Fund Texas            §       Civil Action No. AU:21-CV-00616-RP
 Choice, Jane’s Due Process, Lilith Fund,     §
 Inc., North Texas Equal Access Fund,         §
 Erika Forbes, Daniel Kanter, Marya           §
 Sadler                                       §
                                              §
 vs.                                          §
                                              §
 Austin Reeve Jackson, Penny Clarkston,       §
 Mark Lee Dickson, Stephen Brint              §
 Carlton, Katherine A. Thomas, Cecile         §
 Erwin Young, Allison Vordenbaumen            §
 Benz, Ken Paxton                             §

                   NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Defendant Austin Reeve Jackson by and through the undersigned counsel, hereby gives

notice that M. Shane McGuire of The McGuire Firm, PC will appear as additional counsel of

record in the above styled cause for Defendant Austin Reeve Jackson:

                                     M. Shane McGuire
                                  Texas Bar No. 24055940
                                 THE MCGUIRE FIRM, PC
                                      102 N College, Suite 301
                                     Tyler, Texas 75702
                                    903.630.7154 Phone
                                   903.630.7173 Facsimile
                                  shane@mcguirefirm.com
Notice of Appearance                                                                    1
          Case 1:21-cv-00616-RP Document 45 Filed 08/04/21 Page 2 of 2




       Benjamin S. Walton, Assistant Attorney General will remain lead counsel.

                                              Respectfully submitted,

                                              THE MCGUIRE FIRM, P.C.
                                              102 N. College St., Suite 301
                                              Tyler, Texas 75702
                                              (903) 630-7154
                                              (903) 630-7173 Facsimile
                                              shane@mcguirefirm.com

                                              /s/ Shane McGuire
                                              ________________________________
                                              SHANE MCGUIRE
                                              State Bar No: 24055940


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically

filed on this 4th day of August, 2021, on the CM/ECF system, which will automatically serve a

Notice of Electronic Filing on all counsel of record.

                                                         /s/ Shane McGuire
                                                        ____________________________
                                                        SHANE MCGUIRE




Notice of Appearance                                                                           2
